Citation Nr: 1719809	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  12-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2.

2.  Entitlement to service connection for status post fifth ray resection of the right foot, to include as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973, and from December 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2014, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, status post fifth ray resection of the right foot, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities.  Unfortunately, the Board finds that these issues must be remanded for additional development before they can be adjudicated on the merits.  

In its November 2014 decision, the Board reopened and remanded the Veteran's claims of entitlement to service connection for diabetes mellitus, status post fifth ray resection of the right foot, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities on the basis of the Veteran's testimony at his July 2014 Board videoconference hearing, at which time he indicated that in service he experienced onset of symptoms of excessive thirst, leg cramps, and dizziness, which he attributed to diabetes, around 1972 while aboard USS Kennedy.  He further stated that he failed the reenlistment physical examination in 1973 and was told by a corpsman in service that he might have been diabetic.  He stated that he was also told by a corpsman in service that his leg cramps were due to neuropathy and/or a bone disorder.  He additionally testified that he first noticed erectile dysfunction in service.  These issues were remanded by the Board to obtain additional treatment records and afford the Veteran de novo consideration of the reopened claims on the merits by the RO.  

In his January 2017 Post-Remand Brief, the Veteran's representative argued that the Veteran should be provided with VA examinations to determine whether the disabilities on appeal had their onset in or are otherwise associated with his military service.  The Board concedes that the Veteran was never provided with VA examinations relevant to the disabilities on appeal.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran has current diagnoses of diabetes mellitus, neuropathy, status post right foot partial amputation, and male erectile disorder.  In addition, his service treatment records confirm complaints of vomiting, dizziness, difficulty swallowing, passing out, and pain in the right lower extremity, which the Veteran has attributed to the onset on diabetes and neuropathy.  The Veteran was also placed on a weight reduction program in service.  Given his current diagnoses and testimony regarding in-service onset, the Board finds that the Veteran should be provided with a VA examination to determine the likely dates of onset and etiologies of the disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the likely dates of onset and etiologies of his diabetes mellitus, status post fifth ray resection of the right foot, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities.  The report of examination should include a detailed account of all manifestations of the disorders found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination. 

Following a review of the claims file, to include service and post-service treatment records, as well as the examination results, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed diabetes mellitus, status post fifth ray resection of the right foot, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities had their onset in service or are otherwise related to service. 

A complete rationale for all opinions must be provided.  The examiner is specifically requested to discuss the Veteran's testimony that in service he experienced onset of symptoms of excessive thirst, leg cramps, and dizziness, which he attributed to diabetes; as well as the service treatment records that show complaints of vomiting, dizziness, difficulty swallowing, passing out, and pain in the right lower extremity.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims. 38 C.F.R. §§ 3.158, 3.655 (2017). 
 
3.  Then readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




